Borden, J.,
dissenting. I disagree with the majority’s decision that the defendant has the statutory power to prohibit the plaintiffs’ business of vending from a motor vehicle. Therefore, I dissent.
I agree with the majority that General Statutes §§ 21-37 and 7-148 (c) (7) (H) (iv) can and should be read together to give effect to both. In doing so, however, I reach the contrary result.
There is no doubt, and the majority does not question, that General Statutes § 21-37 does not authorize *269the defendant to prohibit outright the plaintiffs’ business. It provides in pertinent part: "Any town may make reasonable ordinances with reference to the vending . . . upon its public streets ... of any goods, wares or other merchandise . . . including the imposition of a fee . . . applicable with respect to any person engaged in such vending . . . for the privilege of so vending . . . such merchandise. Any ordinance adopted pursuant to this section which requires a permit may require that no such permit shall be issued to any person who has not obtained” a state sales tax permit. Under this statute a municipality’s power to prohibit street vendors is limited to those vendors seeking to ply their trade in violation of such "reasonable ordinances.” See also General Statutes § 21-38, which authorizes a fine for peddling in violation of any such ordinance.
Thus, the defendant’s power to prohibit outright the plaintiffs’ otherwise lawful business must derive, if at all, from General Statutes § 7-148 (c) (7) (H) (iv). That section, however, limits the power of the defendant to “[prohibit . . . the business of peddlers ... in a manner not inconsistent with the general statutes.” (Emphasis added.) Because of recognized principles of home rule and of statutory construction, this language simply throws the inquiry back to the defendant’s power to prohibit as limited by General Statutes § 21-37.
It is axiomatic that “[a] municipal corporation . . . has only the powers which are expressly conferred upon it by the general statutes or by some special act of the General Assembly and those which are fairly to be implied as necessary to carry into effect the powers expressly given.” Old Colony Gardens, Inc. v. Stamford, 147 Conn. 60, 62, 156 A.2d 515 (1959). It is equally axiomatic that “[a] statute which restricts the conduct of an occupation which was lawful at common law *270should be construed with reasonable strictness.” (Emphasis added.) Connecticut Chiropody Society, Inc. v. Murray, 146 Conn. 613, 617, 153 A.2d 412 (1959). “A statute granting to a city authority to do a particular thing, with a limitation on the power, must be construed so as to give effect to the limitation as well as to the power granted.” (Footnote omitted.) 2 McQuillin, Municipal Corporations (3d Ed.) § 10.18a.
Thus, in order for a statute to be read as authorizing the complete prohibition of an otherwise lawful occupation, it should be read strictly and should authorize such prohibition clearly and unambiguously. General Statutes § 7-148 (c) (7) (H) (iv) does not. Here, the town’s authority under General Statutes § 7-148 (c) (7) (H) (iv) is limited to prohibiting vending in violation of “reasonable ordinances” adopted pursuant to General Statutes § 21-37, a limitation which must be given effect.
It is also significant that General Statutes § 7-148 (c) (7) (H) (iv) is part of General Statutes § 7-148 (c) (7) (H), which has fourteen subparts defining local powers of public health and safety. Only two, subparts (iv) and (ix), restrict the exercise of the localities’ powers “in a manner not inconsistent with the general statutes.” The legislature’s selection of that restriction in some parts of General Statutes § 7-148 (c) (7) (H) and not in others means that it intended that the power to prohibit street vending be limited by General Statutes § 21-37.
I would therefore find error on this issue, and would not reach the other claims of the plaintiffs.